2 N.Y.2d 992 (1957)
In the Matter of the Arbitration between First National Oil Corporation, Appellant, and Rafael Arrieta et al., Copartners Doing Business as Florida Molasses Company, Respondents.
Court of Appeals of the State of New York.
Submitted April 1, 1957.
Decided April 11, 1957.
Monroe Collenburg and Timothy P. Walsh for motion.
Charles W. Hagen and Richard A. Hagen opposed.
Motion dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.